        Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 1 of 13


                                                                                            u.   E,ltm~QRT
                                                                                        EASTERN DISTRICT ARKANSAI
                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                                         JUN 1 7 2020
                                  CENTRAL DIVISION


ANISSA McMICHAEL, Individually and
on Behalf of All Others Similarly Situated


vs.                                      No. 4:20-cv-     755- L PR
DIGESTIVE CARE, PA, ARKANSAS                                                             DEFENDANTS
SURGERY AND ENDOSCOPY CENTER,
LLC, and SYED A. SAMAD                                  This case assigned to District Jud_ge       Rll! o+sk}-
                                                        and to Magistrate Judge ---1-/i....A.....t. .C....,1
                                                                                                     .. S - - - - - -
                      ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Anissa McMichael ("Plaintiff'), individually and on behalf of

all others similarly situated, by and through her attorneys Tess Bradford and Josh Sanford

of Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action

("Complaint") against Defendants Digestive Care, PA, Surgery and Endoscopy Center,

LLC, and Syed A. Samad (collectively "Defendant" or "Defendants"), she states and

alleges as follows:

                             I.       PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff, individually and on behalf of

all others similarly situated, against Defendants for violations of the overtime provisions

of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the overtime

provisions of the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the

"AMWA").




                                            Page 1 of 12
                         Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 2 of 13



       2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

Defendants' failure to pay proper overtime compensation under the FLSA and the AMWA.

                             II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      Defendants own and operate medical facilities within Arkansas, including

within the Central Division of the Eastern District of Arkansas; therefore, venue is proper

within this District pursuant to 28 U.S.C. § 1391.

                                       Ill.    THE PARTIES

       6.      Plaintiff is an individual and resident of Jefferson County.

       7.      Separate Defendant Digestive Care, PA ("Digestive Care"), is a domestic,

for-profit corporation.

       8.      Digestive Care's registered agent for service is Syed Abdus Samad, MD, at

1610 West 42nd Street, Pine Bluff, Arkansas 71603.

       9.      Separate Defendant Arkansas Surgery and Endoscopy Center, LLC

("Arkansas Surgery"), is a domestic limited liability company.

       10.    Arkansas Surgery's registered agent for service is Syed Abdus Samad, MD,

at 1610 West 42nd Street, Pine Bluff, Arkansas 71603.

                                             Page 2 of 12
                          Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Original Complaint-Collective Action
        Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 3 of 13



       11.     Separate Defendant Sayed A. Samad ("Samad") is an individual and

resident of Arkansas.

       12.     Defendants maintain a website at http://www.drsamad.com/.

                              IV.     FACTUAL ALLEGATIONS

       13.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       14.     Samad is the owner, principal, officer and/or director of Digestive Care and

Arkansas Surgery.

       15.     Samad manages and controls the day-to-day operations of Digestive Care

and Arkansas Surgery, including but not limited to the decision to not pay Plaintiff for all

hours worked in excess of forty (40) per week

       16.     Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

       17.     Upon information and belief, the revenue generated from Digestive Care

and Arkansas Surgery was merged and managed in a unified manner.

       18.     As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as a single enterprise.

       19.     Within the three years preceding the filing of this Complaint, Defendant has

continuously employed at least four employees.




                                            Page 3 of 12
                         Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
         Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 4 of 13



        20.   Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

        21.   Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

        22.   Defendants own and operate medical clinics specializing in digestive care

and endoscopy.

        23.   At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

        24.   At all times material herein, Plaintiff has been classified by Defendant as

non-exempt from the overtime requirements of the FLSA, 29 U.S.C. § 207, and the

AMWA, A.C.A. § 11-4-211.

        25.   Defendant employed Plaintiff as an hourly certified nursing assistant from

September of 2019 to May of 2020.

        26.   Defendant hired other individuals to work as hourly employees as well.

        27.   At all relevant times herein, Defendant directly hired hourly employees to

work on its behalf, paid them wages and benefits, controlled their work schedules, duties,

protocols, applications, assignments and employment conditions, and kept at least some

records regarding their employment.

        28.   Plaintiff and other hourly employees regularly worked over forty hours per

week.

                                           Page4 of12
                        Anissa McMichael, et al. v. Digestive Care, PA, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
        Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 5 of 13



       29.    Plaintiff and other hourly employees regularly worked hours for which they

were not paid.

       30.    Specifically, if Plaintiff and other hourly employees turned in a timecard that

documented more than forty hours in a week, Defendant required Plaintiff and other

hourly employees to throw out that timecard and re-do it to reflect forty hours or less.

       31 .   Plaintiff estimates that she worked between one and five hours per week

which were uncompensated.

       32.    Because Plaintiff and other hourly employees worked hours which went

uncompensated, Defendant failed to pay Plaintiff and other hourly employees a lawful

overtime premium for all hours worked over forty each week.

       33.    Defendant knew or should have known that Plaintiff and other hourly

employees were working additional hours off-the-clock for which they were not

compensated.

       34.    At all relevant times herein, Defendant has deprived Plaintiff and other

hourly employees of regular wages and overtime compensation for all of the hours worked

over forty (40) per week.

       35.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

                     V.      REPRESENTATIVE ACTION ALLEGATIONS

       36.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       37.    Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b ), on behalf of all persons

                                             Page 5 of 12
                          Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Original Complaint-Collective Action
         Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 6 of 13



similarly situated as hourly employees who were, are, or will be employed by Defendants

within the applicable statute of limitations period, who are entitled to payment of the

following types of damages:

         A.    Regular wages and overtime premiums for all hours worked over forty (40)

hours in any week;

         B.    Liquidated damages; and

         C.    Attorney's fees and costs.

         38.   Plaintiff proposes the following class under the FLSA:

                      All hourly employees in the past three years.

         39.   In conformity with the requirements of FLSA Section 16(b ), Plaintiff has filed

or will soon file a written Consent to Join this lawsuit.

         40.   The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         41.   The members of the proposed FLSA class are similarly situated in that they

share these traits:

         A.    They were paid hourly;

         8.    They were subject to Defendant's common policy of refusing to accept

timecards that documented over forty hours per week;

         C.    They were subject to Defendant's common policy of requiring hourly

employees to work overtime off the clock; and




                                            Page 6 of 12
                         Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
         Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 7 of 13



        D.    They were subject to Defendant's common policy of failing to pay hourly

employees for all hours worked.

        42.   Plaintiff is unable to state the exact number of the class but believes that

the class exceeds fifteen (15) persons.

        43.   Defendant can readily identify the members of the class, who are a certain

portion of the current and former employees of Defendant.

        44.   The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

        45.   The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                            VI.   FIRST CLAIM FOR RELIEF
                         (Individual Claim for FLSA Violations)

        46.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

        47.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        48.   At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        49.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        50.   Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.
                                            Page 7 of 12
                         Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 8 of 13



       51.    Defendant failed to pay Plaintiff for all hours worked, including one and one-

half times her regular rate for all hours worked in excess of forty hours per week.

       52.    Defendant knew or should have known that its actions violated the FLSA.

       53.    Defendant's conduct and practices, as described above, were willful.

       54.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney's

fees provided by the FLSA for all violations which occurred beginning at least three (3)

years preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

       55.    Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum wage and unpaid overtime premium pay described

above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       56.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.   SECOND CLAIM FOR RELIEF
                      (Collective Action Claim for FLSA Violations)

       57.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       58.     Plaintiff asserts this claim for damages and declaratory relief on behalf of all

similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       59.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.
                                            Page 8 of 12
                         Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 9 of 13



       60.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 in one week and to pay

1.Sx their regular wages for all hours worked over 40, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       61.    Defendant classified Plaintiff and other similarly situated employees as non-

exempt from the overtime provisions of the FLSA.

       62.    Defendant failed to pay Plaintiff and similarly situated employees for all

hours worked, including one and one-half times their regular rate for all hours worked in

excess of forty hours per week.

       63.    Defendant    deprived       Plaintiff and       similarly    situated   employees   of

compensation for all of the hours worked over forty (40) per week, in violation of the FLSA.

       64.    Defendant knew or should have known that its actions violated the FLSA.

       65.    Defendant's conduct and practices, as described above, were willful.

       66.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all similarly situated employees for monetary damages, liquidated damages and

costs, including reasonable attorney's fees provided by the FLSA for all violations which

occurred beginning at least three (3) years preceding the filing of Plaintiff's initial

complaint, plus periods of equitable tolling.

       67.    Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff and similarly situated employees are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

                                           Page 9 of 12
                        Anissa McMichael, et al. v. Digestive Care, PA, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
       Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 10 of 13



       68.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                            VIII. THIRD CLAIM FOR RELIEF
                         (Individual Claim for AMWA Violations)

       69.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       70.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.

       71.    At all relevant times, Defendant was Plaintiff's "employer'' within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4 ).

       72.    Sections 210 and 211 of the AMWA require employers to pay all employees

a minimum wage for all hours worked, and to pay one and one-half times regular wages

for all hours worked over forty hours in a week, unless an employee meets the exemption

requirements of 29 U.S.C. § 213 and accompanying Department of Labor regulations.

       73.    Defendant classified Plaintiff as non-exempt from the requirements of

AMWA.

       74.    Defendant failed to pay Plaintiff for all hours worked, including overtime

wages as required under the AMWA for all hours that Plaintiff worked in excess of forty

(40) per week.

       75.    Defendant knew or should have known that its practices violated the AMWA.

       76.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.


                                           Page 10 of 12
                         Anissa McMichael, et al. v. Digestive Care, PA, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
       Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 11 of 13



      77.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment interest,

and costs, including reasonable attorney's fees as provided by the AMWA.

                               IX.      PRAYER FOR RELIEF

      WHEREFORE, premises considered, Plaintiff Anissa McMichael, individually and

on behalf of all others similarly situated, respectfully prays that each Defendant be

summoned to appear and to answer this Complaint and for declaratory relief and

damages as follows:

       A.     Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

       B.     Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiff and others similarly situated for

all unpaid overtime wages under the FLSA, the AMWA and their related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA, the AMWA, and their related regulations;

       E.     An order directing Defendant to pay Plaintiff and all others similarly situated

interest, a reasonable attorney's fee and all costs connected with this action; and

       F.     Such other and further relief as this Court may deem just and proper.




                                          Page 11 of 12
                        Anissa McMichael, et al. v. Digestive Care, PA, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                              Original Complaint-Collective Action
Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 12 of 13



                                             Respectfully submitted,

                                             ANISSA McMICHAEL, Individually
                                             and on Behalf of All Others
                                             Similarly Situated, PLAINTIFF

                                             SANFORD LAW FIRM, PLLC
                                             One Financial Center
                                             650 South Shackleford Road, Suite 411
                                             Little Rock, Arkansas 72211
                                             Telephone: (501) 221-0088
                                             Facsim· · (888) 787-20 0


                                             TeS3---DfflCJi
                                             Ark. Bar No. 2017156
                                             tess@sanfordlawfirm.com


                                             Jos. .
                                             Ark. Bar No. 2001037
                                             josh@sanfordlawfirm.com




                                Page 12 of12
              Anissa McMichael, et al. v. Digestive Care, PA, et al.
                     U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                    Original Complaint-Collective Action
       Case 4:20-cv-00755-LPR Document 1 Filed 06/17/20 Page 13 of 13



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


ANISSA McMICHAEL, Individually and                                            PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                 No. 4:20-cv-_ _


DIGESTIVE CARE, PA, ARKANSAS                                              DEFENDANTS
SURGERY AND ENDOSCOPY CENTER,
LLC, and SYED A. SAMAD


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Digestive Care, PA, Arkansas Surgery and
Endoscopy Center, LLC, and Syed A. Samad within the past three (3) years. I understand
this lawsuit is being brought under the Fair Labor Standards Act for unpaid wages. I
consent to becoming a party-plaintiff in this lawsuit, to be represented by Sanford Law
Firm, PLLC, and to be bound by any settlement of this action or adjudication by the Court.




                                                ANISSA McMICHAEL
                                                June 17, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
